Citation Nr: 1633852	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1969 to December 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Houston, Texas, Regional Office (RO) which denied service connection for sleep apnea. In February 2011, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the San Antonio, Texas, Regional Office. A hearing transcript is in the record. In August 2011 and February 2014, the Board remanded the issue of service connection for sleep apnea to the RO for additional action. 

In September 2015, the Board denied service connection. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In March 2016, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the September 2015 Board decision; and remanded the Veteran's appeal to the Board. 

In April 2016, the Veteran was informed that the Veterans Law Judge who had conducted his February 2011 Board hearing was unavailable to participate in a decision in his appeal and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. The Veteran was provided 30 days to respond saying that he wanted another hearing; he did not respond.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has no discretion and must remand the instant appeal for compliance with the Court's March 2016 Order granting the Parties' JMR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, VA should associate with the Veteran's file any relevant, outstanding VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed sleep apnea disorder that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for sleep apnea.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Provide an opinion as to whether the Veteran's sleep apnea had its onset during active service, is etiologically-related to any active service complaints, and/or otherwise originated during active service.

b.  Provide an opinion as to whether the Veteran's sleep apnea was caused by the Veteran's service-connected disabilities or symptoms thereof.

c.  Provide an opinion as to whether the Veteran's sleep apnea was aggravated by the Veteran's service-connected disabilities or symptoms thereof.

Service connection is currently in effect for right lower extremity peripheral neuropathy; left lower extremity peripheral neuropathy; posttraumatic stress disorder (PTSD); coronary artery disease; type II diabetes mellitus with bilateral cataracts and erectile dysfunction; left lower extremity peripheral vascular disease; left upper extremity peripheral neuropathy; hypertension; tinnitus; bilateral hearing loss; and cerebral vascular disease, status post-acute transient ischemic attack.

The examiner's attention is drawn to the following:

*October 2005 VA examination stating a diagnosis of sleep apnea.

*May 2006 private treatment records discussing relationship between hypertension and sleep apnea.

*VA treatment records indicating treatment for sleep apnea. VBMS Entries 12/12/07, p. 60, 66; 2/22/14, p. 182, 243.

*February 2011 hearing testimony.

*September 2011 VA sleep apnea examination and opinion.

*March 2016 JMR stating that September 2011 VA examination is inadequate for rating purposes.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




